judicial functions when such proceedings are in excess of the district
                court's jurisdiction. See NRS 34.320; Smith v. Eighth Judicial Dist. Court,
                107 Nev. 674, 677, 818 P.2d 849,851 (1991). It is within this court's sole
                discretion to determine if a writ petition will be considered.    Smith, 107
                Nev. at 677, 818 P.2d at 851. Petitioner bears the burden of
                demonstrating that extraordinary relief is warranted.         Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). An
                appeal is typically an adequate legal remedy precluding writ relief.    Id. at
                224, 88 P.3d at 841.
                             Having considered the petition, answer, and reply, 2 we
                conclude that our intervention by extraordinary writ relief is not
                warranted because petitioner has an adequate legal remedy in the form of
                an appeal from any adverse judgment. See NRS 34.170; NRS 34.330; Pan,
                120 Nev. at 224, 88 P.3d at 841. An order denying a motion for an
                injunction is appealable. 3 See NRAP 3A(b)(3) (allowing an appeal from an
                order denying an injunction); Ellis v. McDaniel, 95 Nev. 455, 457, 596 P.2d
                222, 223 (1979). Accordingly, as petitioner has a speedy and adequate


                      2 0nApril 18, 2014, petitioner filed a motion for leave to file a
                limited reply to real party in interest's answer to the petition. Having
                considered the motion, we grant it and direct the clerk of this court to
                detach and file the reply, which was attached to the April 18 motion.

                      3 Petitioneracknowledges in his petition that a district court's denial
                of injunctive relief is reviewed on direct appeal. Petitioner asserts that the
                time constraints in this matter warrant expedited consideration. In cases
                in which parties file a direct appeal and seek emergency relief, this court
                reviews any properly made requests under the established procedures
                provided by the appellate rules. See NRAP 8.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                remedy available in the form of an appeal, we deny the petition. See Pan,
                120 Nev. at 224-25, 88 P.3d at 841; Smith, 107 Nev. at 677, 818 P.2d at
                851.
                           It is so ORDERED.



                                                               /A6--txt-g-tn
                                                                  ibr


                                                                        ev4-"pts-ram7
                                                         Parraguirre


                                                                                      J.




                                                         Cherry


                                                                                      J.
                                                         Saitta




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A
PICKERING, J., concurring:

           I concur in the result only.



                                          Pickering




cc: Hon. James M. Bixler, District Judge
     Hafter Law
     Bradley 0. Van Ry
     Eighth District Court Clerk




                                      4